Citation Nr: 1438400	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1993 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, a VA examination was not obtained for the service connection claim for an acquired psychiatric disorder, to include PTSD.  As discussed below, there is no medical or other competent evidence suggesting a nexus between an acquired psychiatric disorder, to include PTSD, and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts her uterus was punctured while undergoing laser surgery for endometriosis in service and she currently suffers from PTSD as the result of such event.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013). 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2013); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

As pertinent to the current case, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Initially, the Board notes that there is no evidence showing that the Veteran had combat service, nor does he claim such.  The combat presumption is not for application.  38 C.F.R. § 3.304(f)(1) (2013).  Additionally, the Veteran's claimed stressors are not related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) is also not for application.  As such, his claimed stressor(s) must be verified in order to grant service connection for PTSD. In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran asserts that a psychiatric disability is related to her period of service.  Specifically, as reflected in an April 2009 notice of disagreement, the Veteran asserts that a psychiatric disability was caused when her uterus was punctured during an endometriosis laser surgery while in service.  

Service treatment records revealed the Veteran was diagnosed with endometriosis by laparoscope in April 1994.  The Veteran underwent laser surgery in July 1996.  Service treatment records are absent for any such peroration of the uterus or residuals related to the endometriosis surgery and are negative for any reports or findings related to mental health or PTSD symptoms or diagnoses.  The Veteran's July 1996 separation examination contains no notation of any mental health problems and the Veteran did not report depression, excess worry, or nervous trouble of any sort in her July 1996 report of medical history.  

Post-service private treatment records reflect that in July 1998, the Veteran attempted suicide.  The Veteran's husband reported to the medical provider that the Veteran had a prolonged history of depression and cocaine addiction.  The Veteran was examined by psychiatry prior to discharge and was deemed unfit to make the transition to home from intensive care unit secondary to her history of depression and her substance abuse.  The Veteran was instead transferred to a psychiatric center for outpatient evaluation and treatment of her depression, substance abuse, and suicidal intentions. 

In March 2004, the Veteran filed a service connection claim for a perforated uterus.  VA treatment records reflect in March 2004 the Veteran reported she was tearful and depressed, but denied mental illness.  The Veteran underwent a mental health consult in June 2004 and was diagnosed with polysubstance dependence (cocaine, opiates, alcohol) in early partial remission, ruled out PTSD (childhood and adult), and ruled out depression.  Additionally, the Veteran reported she was apprehensive regarding working on past trauma issues and acknowledged that she is having flashbacks of some particular experiences and unable to recall others. 

A June 2004 VA examination report revealed the Veteran reported she underwent a laparoscope and was identified to have endometriosis involving the ovaries, uterus, and the colon.  She had laser ablation.  She was told she had fibroid, this was lasered.  In 1996 she had a second surgery.  She had laser and her uterus was punctured during the surgical procedure.  After that time, she had a full term delivery in 1999, but between 1996 and 1999, she had a difficult time conceiving and painful periods.  The examiner included an April 2004 pelvic ultrasound as part of the examination record.  The results of the ultrasound were normal.  The RO issued an August 2004 rating decision denying the Veteran's service connection claim for a perforated uterus because the medical evidence of record failed to show that a perforation of the uterus had been clinically diagnosed.  Further, the RO stated a normal pelvic ultrasound was noted in an April 2004 VA treatment record.  The Veteran did not appeal this decision and the RO's decision became final.  

During an August 2004 VA treatment record, the Veteran reported she has "never" had a mammogram due to fear of the procedure and past history of gynecology problems, which include endometriosis.  

A June 2006 order from the State of Michigan, 9th Judicial Circuit Family Division found the Veteran has continuing difficulty with substance abuse affecting her ability to care for her child and ordered the child to be placed with the Department of Human Services recommending relative care and the child may be returned to the Veteran once she enters substance treatment.  A July 2006 VA treatment record noted the Veteran was accepted for registration in the substance abuse clinic in July 2006.  A subsequent July 2006 VA treatment record reflects the Veteran reported she had been experiencing serious depression (30 days and lifetime) and serious anxiety or tension (30 days and lifetime).  Another July 2006 treatment record revealed the Veteran reported she was assaulted while pregnant by the father of her child.  An August 2006 VA treatment record reflects the Veteran reported she "notes PTSD secondary to assault and separation from her child."  

The Veteran first filed a service connection claim for PTSD in September 2006.  

In an October 2006 VA treatment record the Veteran stated pelvic exams give her the feeling of PTSD.  In the Veteran's April 2009 notice of disagreement, she asserted "when they punctured my uterus I had severe limitations physically and emotionally.  It limited my ability to take pleasure in certain activities that I once enjoyed."  She elaborated stating she has recurring nightmares or other intrusive images that occur at any time, has suspicion of doctors and people, and suffers from depression, isolation, loneliness, low self-esteem and the feeling of low worth due to the incident.  The Veteran further averred she suffered with substance abuse due to the narcotics initially given to her after surgery and is now in stage four endometriosis, which causes more depression.

In a November 2008 statement, the Veteran contended she has flashbacks of being told by the surgical doctor that her uterus was punctured during surgery and her disease could possibly spread to other organs.

In a statement dated June 2010, the Veteran's therapist described that the Veteran has been dealing with cocaine dependence for the past 12 years and her substance issues began when she had surgery while in the military and was given Vicodin.  Her reliance on Vicodin for pain relief led to her use of cocaine.  The therapist elaborated stating the Veteran had been affected early in life with being involved in multiple foster care placement and abuse in adoptive home.  She has dealt with physical abuse and stalking by a former boyfriend and this ex-boyfriend physically assaulted her when she was 6 months pregnant.  The therapist diagnosed the Veteran with attachment disorder not otherwise specified, childhood onset, PTSD, and cocaine dependence.  

In May 2011, the Veteran underwent a mental health screening and was positive for depression and PTSD, but the record did not indicate a connection between the Veterans' claimed in-service incident and the diagnosis of PTSD.  

The Veteran asserted in her March 2011 substantive appeal that she attempted suicide 11 months after service due to depression and PTSD from her uterus being punctured during service. 

The Veteran underwent a gynecological examination in June 2011.  The examiner conducted a pelvic examination and determined there was no prolapse of the uterus, no uterine displacement and the perineum exam was normal. 

The evidence does not show that the Veteran has been diagnosed with a psychosis (a "chronic disease" listed under 38 C.F.R. § 3.309(a)).  Although the Veteran asserted in her March 2011 substantive appeal that she attempted suicide 11 months after service due to depression and PTSD from an in-service incident, the Board finds a July 1998 emergency room report discussing the Veteran's attempted suicide to be the most probative.  Since the event occurred one day less than 2 years after the Veteran separated from service, the evidence does not show that a qualifying chronic disability manifested to a compensable degree within one year of the Veteran's release from service.  As the Veteran has not been shown to have a chronic disease under 38 C.F.R. § 3.309(a), service connected may not be awarded under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  

The Veteran is not competent to state that her uterus was punctured during endometriosis surgery in-service because medical expertise is required beyond the knowledge of a lay person to make such a finding.  However, assuming for the sake of argument that a medical professional told her at some point that a uterus puncture occurred during the surgery, the Board finds the there is no credible evidence orf a uterus puncture.  

Service treatment records are silent for any such perforation of the uterus or residuals related to her endometriosis surgery.  Although the Veteran filed a claim in March 2004 for service connection for a punctured uterus, the RO denied the claim in August 2004, stating medical evidence of record failed to show that a perforation of the uterus had been clinically diagnosed, citing to an April 2004 normal pelvic ultrasound.  The Veteran did not appeal that decision.  Additional evidence that the Veteran had a normal uterus was from a June 2011 gynecological examination ultrasound, where the examiner determined there were no prolapse of the uterus, no uterine displacement and the perineum exam was normal.  

Additionally, the Board does not find the Veteran credible when she states her PTSD symptoms began when her uterus was puncture in-service due to the Veteran's numerous inconsistent statements about the origins of her PTSD.

VA medical records reflect the Veteran reported in a July 2006 VA treatment record she had been experiencing serious depression (30 days and lifetime) and serious anxiety or tension (30 days and lifetime).   A month later, the Veteran reported in a VA treatment record that she "notes PTSD secondary to assault and separation from her child."  The fact that the Veteran asserted she has had depression, anxiety, and tension throughout her life and credited another source as the cause of her PTSD weighs heavily against her credibility.  

Moreover, the Veteran reported during a June 2004 mental health consult that she had "past trauma issues and acknowledged that she is having flashbacks of some particular experiences and unable to recall others."  This statement suggests the Veteran may have other sources of her current PTSD other than her alleged in-service stressor, thus further weighing against her credibility. 

The evidence of the record demonstrates that the Veteran does not have a current diagnoses of PTSD related to service.  

The Veteran's therapist issued a statement in June 2010 discussing the Veteran's reported history of being involved in foster and abuse in adoptive home, having to deal with physical abuse and stalking by a former boyfriend, and an incident of the ex-boyfriend physically assaulting the Veteran when she was 6 months pregnant.  The therapist had diagnosed the Veteran with attachment disorder not otherwise specified, childhood onset, PTSD, and cocaine dependence.  It seems clear from the therapist's statement the Veteran's diagnosis of PTSD was related to her childhood and incident of assault. 

The Veteran's May 2011 positive diagnosis of PTSD does not indicate that the Veteran's PTSD is related to service.  Due to the evidence of the record and the Veteran's assertions that her PTSD is due to a past assault and having her child taken away, the Board finds the May 2011 diagnosis of PTSD was not related to an in-service incident. 

The evidence of record is void of competent, probative or persuasive evidence indicating a relationship between the Veteran's current diagnosis of PTSD and her alleged in-service stressor.  

Thus, the Board finds that the evidence weighs heavily against a finding that an acquired psychiatric disorder was incurred in service, is related to any in-service stressful event, or is related to service in any other way.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


